FILE COPY




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 9, 2022

                                           No. 04-22-00748-CR

                                       IN RE David Gene BECKA

                                     Original Mandamus Proceeding1

                                              ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       On November 4, 2022, relator filed a combined petition for writ of mandamus and
prohibition. Additionally, relator filed an emergency motion for stay, which we granted in part
(Stay order). In the Stay order, we noted our order did not affect the previously scheduled
hearing in the trial court from proceeding on November 9, 2022.

        On November 7, 2022, we ordered relator to file an advisory detailing the outcome of the
November 9, 2022 hearing and any change in the mandamus relief sought. Relator filed an
advisory representing the trial court canceled the November 9, 2022 hearing, and it therefore did
not take place. However, relator represents the parties are continuing to communicate to resolve
the issues presented in this original proceeding. Relator requests this court leave the Stay order in
place until the parties reach a resolution on the underlying issues.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real party in interest may file
a response to the emergency motion for stay in this court no later than December 16,
2022. Respondent and real party in interest may file a response to the petition in this court no
later than December 29, 2022. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.




1This proceeding arises out of Cause No. 2019-CR-1257, styled The State of Texas vs. David Becka, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Andrew Wyatt Carruthers presiding.
                                                      FILE COPY

It is so ORDERED on December 9, 2022.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT